UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1936



WARREN R. FOLLUM,

                Plaintiff - Appellant,

          v.


UNITED   STATES  OF   AMERICA;    COMMISSIONER,
INTERNAL REVENUE SERVICE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cv-13-F)


Submitted:   February 28, 2008              Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren R. Follum, Appellant Pro Se. Jonathan D. Carroll, Bruce
Raleigh Ellisen, Sara Ann Ketchum, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Warren R. Follum appeals from the district court’s order

dismissing his refund action for lack of jurisdiction.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Follum v.

United States, No. 5:07-cv-13-F (E.D.N.C. Aug. 9, 2007).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -